DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 09/19/2019 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,459,449. Although the claims at issue are not identical, they are not patentably distinct from each other. 
For example, U.S. Patent 10,459,449 is a method for determining a load weight and one or more load dimensions based on the sensor data. Moreover, U.S. Patent 10,459,449 is a method for determining an envelope of permissible pairs of angular velocity values and forward velocity values for the vehicle while carrying the load, based at least in part on the load weight and the one or more load dimensions, to prevent vehicle load failure; and providing for display of a representation of the envelope of permissible pairs of angular velocity values and forward velocity values on a user interface of the remote control system for the vehicle. 
The instant patent application (16/576,068) is directed to a method for determining, by a processor, a load weight and one or more load dimensions based on the sensor data. Moreover, the instant application teaches determining, by the processor based on the load weight and the one or more load dimensions, an envelope of permissible pairs of angular velocity values and forward velocity values for the vehicle while carrying the load to prevent vehicle load failure; and preventing, by the processor, operation of the vehicle outside of the envelope of permissible pairs of angular velocity values and forward velocity values. 
Therefore while not identical, the claim 1’s are found to not be patentably indistinct claims. Provided below is a table mapping the instant application (16/576,068) to the claims of U.S. Patent 10,459,449.

Instant Application 16/576,068
U.S. Patent 10,459,449

1. A method comprising: receiving sensor data from one or more sensors on a vehicle that is that is moving within an environment while carrying a load; determining, by a processor, a load weight and one or more load dimensions based on the sensor data; determining, by the processor based on the load weight and the one or more load dimensions, an envelope of permissible pairs of angular velocity values and forward velocity values for the vehicle while carrying the load to prevent vehicle load failure; and preventing, by the processor, operation of the vehicle outside of the envelope of permissible pairs of angular velocity values and forward velocity values.

1. A method comprising: receiving sensor data from one or more sensors on a vehicle that is controlled by a remote control system to move while carrying a load; determining a load weight and one or more load dimensions based on the sensor data; determining an envelope of permissible pairs of angular velocity values and forward velocity values for the vehicle while carrying the load, based at least in part on the load weight and the one or more load dimensions, to prevent vehicle load failure; and providing for display of a representation of the envelope of permissible pairs of angular velocity values and forward velocity values on a user interface of the remote control system for the vehicle.

2. The method of Claim 1, wherein the representation of the envelope comprises a graphical representation with a first axis representative of angular velocity and a second axis representative of forward velocity.
3. The method of Claim 2, further comprising providing for display of a current pair of forward velocity and angular velocity values within the graphical representation of the envelope.
3. The method of Claim 1, further comprising providing for display of a current pair of forward velocity and angular velocity values within the representation of the envelope.
4. The method of Claim 1, wherein angular velocity values are represented as quantities of steering wheel turns.
4. The method of Claim 1, wherein angular velocity values are represented as quantities of steering wheel turns.
5. The method of Claim I. wherein forward velocity values are represented as percentages of a predefined maximum velocity.
5. The method of Claim 1, wherein forward velocity values are represented as percentages of a predefined maximum velocity.
6. The method of Claim I, further comprising: determining a forward acceleration limit for the vehicle while carrying the load, based at least in pant on 


7. The method of Claim 1, further comprising: determining a current lateral acceleration of the vehicle while carrying the load, based at least in part on a current vehicle velocity and a current vehicle angular velocity; and determining the envelope of permissible pairs of angular velocity values and forward velocity values based on the current lateral acceleration of the vehicle.
8. The method of Claim I, wherein the one or more load dimensions include a load height, a load length, and a load width.
8. The method of Claim 1, wherein the one or more load dimensions include a load height, a load length, and a load width.
9. The method of Claim 8, further comprising: determining a tip-over torque of the vehicle while carryin g the load based icle: determining a tip-over torque of the load based at least in part on the load weight, the load height, and a current lateral acceleration of :he load, wherein the tip-over torque of the load indicates an amount of torque on the load generated by the current lateral acceleration of the load: and determining the envelope of permissible pairs of angular velocity values and forward velocity values based on the tip-over torque of the vehicle and the tip-over torque of the load.



g: determining, the load weight based only sensor data from at least one force sensor only the vehicle: and determining the one or more load dimensions based on sensor data from one or more optical scanners on the vehicle.
11. The method of Claim 1, further comprising: determining the load weight based on sensor data from at least one force sensor on the vehicle; and determining the one or more load dimensions based on sensor data from one or more optical scanners on the vehicle.
12. The method of claim I, wherein the vehicle load failure includes a vehicle tip-over failure that occurs wherein the vehicle carrying the load tips over.
12. The method of claim 1, wherein the vehicle load failure includes a vehicle tip-over failure that occurs when the vehicle carrying the load tips over.

13. The method of claim 1, wherein the vehicle load failure includes a load tip-over failure that occurs when the load tips over off of the vehicle.
14. The method of claim 1, wherein the vehicle load failure includes a load slide-off failure that occurs when the load slides off the vehicle.
14. The method of claim 1, wherein the vehicle load failure includes a load slide-off failure that occurs when the load slides off the vehicle.
15. A non-transitory computer-readable medium storage, instructions that are executable by one or more computing devices, wherein executing the instructions causes the one or more computing devices to perform functions comprising: receiving, sensor data from one or more sensors on a vehicle that is moving, within an environment while carrying a load: (determining a load weight and one or more load (dimensions based on the sensor data: determining,, based on the load weight and the one or more load dimensions, an envelope of permissible pairs of angular 


16. The non-transitory computer-readable medium of Claim 15, wherein the representation of the envelope comprises a graphical representation with a first axis representative of angular velocity and a second axis representative of forward velocity.
17. The non-transitory computer-r1eadable medium of Claim 16, wherein the functions further comprise providing for display of a current pair of forward velocity and angular velocity values within the graphical representation of the envelope.
17. The non-transitory computer-readable medium of Claim 15, wherein the functions further comprise providing for display of a current pair of forward velocity and angular velocity values within the representation of the envelope.
18. A system comprising: a processor: and a memory storing instructions that when gular velocity values and forward velocity values for the vehicle while carrying the load to prevent vehicle load failure: and preventing operation of the vehicle outside of the envelope of permissible pairs of angular velocity values and forward velocity values.



20. The system of Clam 19, wherein the functions further comprise for display of a current pair of forward velocity and angular velocity values within the graphical representation of the envelope.
20. The system of Claim 18, wherein the functions further comprise providing for display of a current pair of forward velocity and angular velocity values within the representation of the envelope.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 15, and 18:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a method comprising: receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The claim is directed to a method, thus a process, which is a statutory category. (Step 1: yes)
Independent claim 15 is directed to “a non-transitory computer-readable medium storing instructions that are executable by one or more computing devices, wherein executing the instructions causes the one or more computing devices to perform functions comprising: receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The claim is directed to completing a process, which is a statutory category. (Step 1: yes)
Independent claim 18 is directed to “a system … perform[ing] functions comprising receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The claim is directed to a system for completing steps, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claims 1, 15, and 18 recite in general the steps of “receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper and take action based on the data respectively. Claims 1, 15, and 18 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites the additional elements of “a processor” for performing the general steps of “receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The Examiner finds the element Claim 1 is not integrated into a practical application.
Independent claim 15 recites the additional elements of “a non-transitory computer-readable medium storing instructions that are executable by one or more computing devices, wherein executing the instructions causes the one or more computing devices to perform functions” for performing the general steps of “receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The Examiner finds these elements (i.e., computer-readable medium and computing devices) are a generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 15 is not integrated into a practical application.
Independent claim 18 recites the additional elements of “a processor and a memory for storing instructions that when executed by the processor cause the system to perform functions” for performing the general steps of “receiving sensor data... determining, by a processor a load weight … determining, by the processor based on the load weight … and preventing, by the processor, operation of the vehicle.” The Examiner finds these elements (i.e., processor and memory) are a generic processing Claim 18 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 1, 15, and 18 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. For example, items such as “a sensor” and “sensor data” are found to be generic elements, which fail both individually and as a whole to amount to significantly more. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 10 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1, 15, and 18 are directed to the abstract idea of a mental process. Accordingly, claims 1, 15, and 18 are not patent eligible. 

Analysis for Dependent Claims 2-14, 16-17, and 19-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-14 are directed to a method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 16-17 are directed to a completing a process of claim 15. Thus, the claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 19-20 are directed to a method of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-14 recite additional limitations, which continue to be directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-14 are directed to the judicial exception of a mental process.
Claims 16-17 recite additional limitations, which continue to be directed to a mental process. The same analysis of Step 2A Prong One for claim 15 applies. Claims 16-17 are directed to the judicial exception of a mental process.
Claims 19-20 recite additional limitations, which continue to be directed to a mental process. The same analysis of Step 2A Prong One for claim 18 applies. Claims 19-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-14, 16-17, and 19-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-14, 16-17, and 19-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-14, 16-17, and 19-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-14, 16-17, and 19-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-14, 16-17, and 19-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-14, 16-17, and 19-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art of KOIDE et al. (U.S. P.G. Publication 2011/0137503) teaches a travel controller for a hybrid forklift includes an acceleration command reference value generation unit, an acceleration limit value generation unit, an acceleration command value determination unit, and a travel motor control unit. The acceleration command reference value generation unit obtains an acceleration command reference value. The acceleration limit value generation unit obtains an acceleration limit value that limits an acceleration command value to a range that prevents discharge power of the battery from exceeding a battery discharge power limit value. The acceleration command value determination unit determines the acceleration command value for the travel motor from the acceleration command reference value and the acceleration limit value. The travel motor control unit controls the travel motor with the acceleration command value.
Further, Pulskamp et al. (U.S. Patent 9,207,673) teaches a finger-mounted remote control device capable of wirelessly transmitting a travel request signal to a materials handling vehicle. The finger-mounted remote control device includes a rigid mounting structure adapted to be mounted over at least one finger of an operator's hand; a mounting strap coupled to said rigid mounting structure for securing said rigid mounting structure to the at least one finger; a wireless transmitter/power pack unit coupled to said rigid mounting structure; and control structure coupled to said mounting structure and comprising a switch adapted to be actuated by an operator's thumb so as to cause said wireless transmitter/ power pack unit to generate a travel request signal to the materials handling vehicle.
Further, Kim et al. (U.S. P.G. Publication 2011/0035086) teaches an apparatus and a method for steering a vehicle, and more particularly to an apparatus and a method for steering an autonomous vehicle. One aspect of the present invention provides a method of steering a vehicle in an apparatus for steering the vehicle, the method comprising: (a) determining a first path by using a starting point and a destination of the vehicle; (b) generating an obstacle position signal when a plurality of obstacle sensors mounted on the vehicle detect an obstacle during an operation of the vehicle; (c) generating a parallax information using the obstacle position signal received from the plurality of the obstacle sensors; and ( d) determining a second path avoiding the obstacle by using the parallax information. According to the method and the apparatus for steering a vehicle of the present invention, a vehicle may avoid obstacles in real-time in complex environments.
In regards to independents claims 1, 15 and 18, KOIDE et al., Pulskamp et al. and Kim et al., taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: “receiving sensor data from one or more sensors on a vehicle that is moving within an environment while carrying a load; determining, by a processor, a load weight and one or more load dimensions based on the sensor data; determining, by the processor based on the load weight and the one or more load dimensions, an envelope of permissible pairs of angular velocity values and forward velocity values for the vehicle while carrying the load to prevent vehicle load failure; and preventing, by the processor, operation of the vehicle outside of the envelope of permissible pairs of angular velocity values and forward velocity values,” as recited in claim 1 and similarly recited in claims 15 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667